Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 10, 2019                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158519(28)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  GARY LENTZ,                                                                                          Richard H. Bernstein
           Petitioner-Appellant,                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158519
                                                                    COA: 342907
                                                                    Ingham CC: 17-000431-AA
  DEPARTMENT OF CORRECTIONS,
          Respondent-Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s May 28, 2019
  order is considered, and it is DENIED, because we are not persuaded that reconsideration
  of our previous order is warranted. MCR 7.311(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 10, 2019
         d0904
                                                                               Clerk